                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION

Akiel McKnight,                            )
                                           )
              Plaintiff,                   )
                                           )
       vs.                                 ) No.: 18-CV-03277-TMC-JDA
                                           )
The Pickens Police Department, the City of )
Pickens, Travis Riggs, and Dennis Harmon   )
                                           )
              Defendants.                  )
___________________________________________)

           DEFENDANTS’ REPORT REGARDING THE STAY OF THE CASE

       Defendants’ counsel has learned that the criminal case against Akiel McKnight is being

prosecuted by the South Carolina Attorney General’s office. McKnight has been indicted on

several sexual misconduct charges as well as a misconduct in office charge. The Attorney

General was unable to provide any status other than the case is still under investigation.

       Defendants ask that, if the court continues the stay, it revisit the issue in 90 days.


                                      Respectfully submitted,

                                      MALONE, THOMPSON, SUMMERS & OTT LLC

                                      /s/ Charles F. Thompson, Jr._
                                      Charles F. Thompson, Jr. (ID # 5969)
                                      Michael D. Malone
                                      Attorneys for Defendant
                                      339 Heyward Street
                                      Columbia, South Carolina 29201
                                      (803) 254-3300

June 25, 2020
